Houck, J.,
Unfortunately, this record must be returned to the master for noncompliance with Rule 117, which provides, inter alia, as follows:
“Ten days’ written notice of the time and place of taking testimony shall be given by the master to the attorneys for both parties. If there be no appearance for the respondent, the notice shall be given to him or her personally, if possible.”
There was no appearance for respondent, and notice of the hearing to be held on October 9, 1935, was served on respondent personally on October 1, 1935. This was not 10 days’ notice as required by the rule.
And now, January 6, 1936, the record is remanded to the master for further proceedings.